DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/568,453 filed on September 12, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/10/2022 responding to the Office action mailed on 12/10/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-19 and 21.

Allowable Subject Matter           
Claims 1-19 and 21 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 7, and 15, the prior art of record Nawata (US 2010/0052173) and Kawamura (US 2013/0082393) disclose most aspects of the claimed invention.  However, regarding claim 1, they do not disclose “forming a conductive feature in the first opening in the second dielectric layer”.
after forming the first metal feature, forming an etch stop layer over the first metal feature, the etch stop layer extending over the first metal feature”.
Regarding claim 15, they do not disclose that “forming the etch stop layer comprises: forming a first sublayer of a first material; and forming a second sublayer over the first sublayer, the second sublayer comprising a second material; wherein the recess extends through the second sublayer and into the first sublayer”TSMP20120928USo2Page 4 of 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Nelson Garces/Primary Examiner, Art Unit 2814